UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule14d-100) TENDER OFFER STATEMENT UNDER SECTION14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF1934 PEERLESS SYSTEMS CORPORATION (Name of Subject Company (Issuer)) MOBIUS ACQUISITION Merger Sub, inc. a wholly owned subsidiary of mobius acquisition, LLC (Name of Filing Persons (Offerors)) Common Stock, $0.001 Par Value Per Share (Title of Class of Securities) (CUSIP Number of Class of Securities) Lodovico de Visconti Managing Director 650 Smithfield Street, Suite 705
